DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims are directed to a casting mold. The casting mold is a molded product that is made from a porous molded body that is made by power-based layering method (additive manufacturing). When reading the claims it is important to distinguish the two because limitations to the product (a casting mold) are interpreted differently than limitations to the device that is used to make the claimed product (a porous molded body).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claim 24 and 25 depend from themselves. Therefore, they are improper depending claims. 
Claim 29 depends from claim 1 which requires the sealant to form a water-tight seal. However, claim 29 requires the sealing to be a hot water-soluble substance. The sealant cannot be both water tight and water soluble.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, 19, 22, 25-27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over MARUTANI et al. (US 2009/0008055) in view of MCEVOY (US 2015/0035191).
Regarding claims 1, 2, and 19
	MARUTANI teaches the fabrication of a casting mold [0002]. The fabrication uses an additive manufacturing technique (3D printing [0039]) where a layer of powder mixture is applied and a spray is used to selectively bind areas of the powder together [0008]. The reference teaches fabrication of the mold by a powder-based layering method but does not teach treating the surface of the casting mold.
However, MCEVOY teaches that in the art of molding it is known to use sealants on the surface of molds to facilitate release of a molded article (the casting mold) from the cavity. The sealant will form a smooth and uniform surface free of voids or similar defects [0020]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the sealant of MCEVOY with the mold in MARUTANI to facilitate release of the molded article and form a smooth uniform surface free of voids/defects. The sealants used are acrylics and epoxy [0033] which are considered to be water tight.
Regarding claims 3 and 24,
	As described above, the sealant in MCEVOY forms a smooth surface with fewer voids/defects. The removal of voids in the surface will reduce porosity.
Regarding claim 11,
	The application of sealant is a layer of polymer such as acrylic or epoxy [0033]. The sealant of acrylic or epoxy is considered to be a coating on the surface of the mold.
Regarding claim 22,
	MARUTANI teaches treatment with a salt solution to improve strength of the mold [0062]-[0066].
Regarding claims 25 and 27, 
	The claim limits the use of the product to temperature where the casting mold is not destroyed. The examiner notes that the intended use in this instance is not particularly limiting because any mold can feasibly be used in a way that does not destroy the mold. When the mold is not destroyed it is reusable (i.e. has previously been used to cast). The reapplication of a treatment for a second casting is a method of using a mold and does not limit the product structure.
Regarding claim 26,
	The mold created by MARUTANI can be used as a lost wax casting mold by allowing the mold material (wax) to flow out of the mold using the same path unfused material from the powder bed is removed from the mold.
Regarding claim 33,
	The limitation of claim 33 is directed to the ejector used in the porous molded body that facilitates the recovery of the claimed casting mold. The examiner notes that the mechanism by which the casting mold is removed from the porous molded body does not change the structural features of the casting mold. 
Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over MARUTANI et al. (US 2009/0008055) in view of MCEVOY (US 2015/0035191) further in view of DETERS et al. (US 2015/0174644).
Regarding claim 21,
The references teach the formation of a mold but do not teach using a black wash when using the casting mold. However, DETERS teaches it is known in the art of casting that black washes considerably increase the surface quality of cast pieces [0008]. The black wash is known to be aluminum oxide [0010]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include a black washing step to increase surface quality of the cast product of MARUTANI.
Regarding claim 32,
	The black wash is applied to the surface of the mold and is considered to be “a geometric boundary”.
Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over MARUTANI et al. (US 2009/0008055) in view of MCEVOY (US 2015/0035191) further in view of MIRONETS et al. (US 2016/0303798).
 Regarding claims 23 and 28,
	MARUTANI teaches making a mold by powder bed additive manufacturing. The reference does not teach coating the powder with activator or that the powder is sand. However, the examiner notes that applicant does not define “sand”. Therefore, it is interpreted to be any inorganic powder. However, MARUTANI still does not teach using a powder coated with activator.
	The examiner notes that the limitations of this claim are directed to the porous body and not the casting mold. Accordingly, the product is only limited to the structure necessitated by the method steps. In this instance, a porous molded body will produce the same casting mold regardless of how the powder (sand) is distributed in a polymer (activated/polymerized by the additive manufacturing).
	MIRONETS teaches another method of powder bed additive manufacturing similar to MARUTANI abstract. Both reference use layer by layer powder beds that are selectively hardened to form a structure. The powder in MARUTANI can similarly be a ceramic [0033]. The powder can be coated with polymer that is activated to be cured [0017]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use make the mold of MARUTANI using the coated particles of MIRONETS as a simple substitution of known additive manufacturing materials used in powder bed processes.
Claims 1-3, 11, 19, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over BEGUN (US 2012/0088023) in view of MARUTANI et al. (US 2009/0008055). 
Regarding claims 1-3, 11, and 19,
	BEGUN teaches a mold that is made using 3D printing abstract. The reference teaches using a 3D printer to create a negative image of a mold Fig. 3 step 54. The master mold can then be used to mold the object by treating a non-food safe material with epoxy (sealant/coating) Fig. 3 step 58 or Fig. 4 step 70 and filling Fig. 4 step 94. The mold is not destroyed by the casting material and is considered a cold casting process. BEGUN further teaches an additional sealing agent can be applied to seal the porous surfaces of the mold (lower porosity) [0019].
	BEGUN does not teach what kind of 3D printing is performed. However, MARUTANI teaches the fabrication of a casting mold [0002]. The fabrication uses an additive manufacturing technique (3D printing [0039]) where a layer of powder mixture is applied and a spray is used to selectively bind areas of the powder together [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the 3D printing process of MARUTANI as a simple substitution of known 3D printing techniques used to make molds.
Regarding claims 34 and 35,
	BEGUN teaches that when complex molds are made they can be divided into two or more parts [0021] (a top and bottom box). The alignment of the parts is done by bolts with cap nuts [0022] which bore through the casting mold.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over BEGUN (US 2012/0088023) in view of MARUTANI et al. (US 2009/0008055) further in view of KNIGHTLY (US 5,662,956).
Regarding claim 31,
	BEGUN teaches using a mold to make shaped foods but does not teach the using a sealant that is removed with the casted model. However, KNIGHTLY teaches that when making foods, it is known to use fats or oils to improve the release of foods column 1 lines 20-31. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to oil (grease) the mold of BEGUN to aid in the release of the food product. 
	Unlike non-stick coated pans/molds, the fats and oils are removed with the molded product and require reapplication.
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 30 requires the casting mold to incorporate a sealant and an infiltrate that. The claimed product is the casting mold after it is removed from the porous molded body. The claim requires that in the removing step the casting mold includes the sealant applied to the porous molded in addition to the infiltrate present in the pores of the porous molded body. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712